                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

JACQUELINE JOUBERT; KATHERINE    )
PATTEN; KETON HOLLINGSWORTH;     )
DEMETRIS STOKES; and OLGA MARIA  )
ACEVEDO,                         )
                                 )
          Plaintiffs,            )
                                 )
    v.                           )                       CV 118-147
                                 )
ZACHARY HUSSAIN; SONDY           )
LAWRENCE; TINA BLAND; VICTORY    )
DUNCAN; JIM HANNAH; HARRIET      )
COLES; MICHAEL NEWMAN; CHERI     )
NEWMAN; LISA CHILDS; WAYLON      )
CAWLEY; EDNA AWAD; and COLUMBIA )
COUNTY, GEORGIA,                 )
                                 )
          Defendants.            )
                            _________

                                         ORDER
                                         _________

       This matter is before the Court on Defendants Hussain, Lawrence, Bland, Duncan,

Hannah, Coles, Michael Newman, Cheri Newman, Childs, Cawley, and Awad’s (“Individual

Defendants”) motion to stay discovery pending the Court’s ruling on their motion for judgment

on the pleadings, (doc. no. 17). For the reasons set forth below, the Court GRANTS the

motion to stay. (Doc. no. 18.)

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:
       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, the Court finds an immediate and

clear possibility of a ruling “which may be dispositive of some important aspect of the case.”

Indeed, Individual Defendants have moved for dismissal of the case in its entirety, (see doc.

no. 17.) When balancing the costs and burdens to the parties, the Court concludes discovery

should be stayed pending resolution of the motion for judgment on the pleadings. See

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997); Moore v. Potter,

141 F. App’x 803, 807-08 (11th Cir. 2005).

       Thus, the Court STAYS all discovery in this action pending resolution of Individual

Defendants’ motion for judgment on the pleadings. Should any portion of the case remain

after resolution of the motion, the parties shall confer and submit a Rule 26(f) Report, with

proposed case deadlines, within seven days of the presiding District Judge’s ruling.

       SO ORDERED this 3rd day of October, 2018, at Augusta, Georgia.




                                                 2
